DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no teaching or suggestion in the prior art of a system for providing information to a player in a casino environment comprising:	a casino system server configured to provide a first casino service; an electronic gaming machine configured to provide a second casino service different from the first casino service without involvement of the casino system server, the second casino service being a casino game of chance, the electronic gaming machine comprising a user interface component and a credit meter indicating a credit usable for the second casino service; wherein:	the user interface component configured to simultaneously present first information related to the first casino service and second information related to the second casino service;
	user input received via the user interface component for the first casino service is operable to alter the credit indicated by the credit meter; and
	a bill validator communicably coupled to the electronic gaming machine via a first port and the first casino service through a second port whereby the bill validator routes 
	a bill validator protocol invoked responsive to communications between the bill validator and the casino system server, the bill validator protocol configured to enable and/or verify the bill validator is enabled to provide the first casino service.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KEVIN Y KIM/Primary Examiner, Art Unit 3715